ESTOPINAL, J.
The plaintiff, now seeking to confirm its title, bought the property in controversy from one Bachet, who acquired it from the Auditor in 1906.
In 1898 the State sold the property to Schaer and by mesne conveyances it has reached the defendant; by them, all the taxes from the date of purchase to the present day have been paid under assessments in their respective names.
It follows that the State, having in 1898, parted with its ownership, assessed to and collected taxes from its vendee, waived all its rights to the property, and was without interest when it sold it to Bachet in 1906.
The judgment in favor of defendant is correct. 51 A. 252.
Judgment affirmed.